DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.

Status of the Claims
In the amendment dated 06/22/2021, claims 1-11, 14-15, 17-22 are pending.
Claims 1 and 14 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 14-15, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites: “the controller is configured to compare target sensing values with sensing results, of the liquid water amount and/or the humidity, and based on the comparison, is configured to modify control orders to the heater and the cooling element” in lines 17-20 is indefinite. 
First, the phrase “the liquid water amount and/or the humidity " renders the claim indefinite for use of the phrase and/or in the context claimed. Despite the everyday usage of this term [“and/or”], the inherent ambiguity creates as to the legal scope of the claims at hand which require picking either ‘and’ or ‘or’ and not both.
Second, the limitation " the comparison" is insufficient antecedent basis for this limitation in the claim. There are various types of comparison in the claim: the comparison of the liquid water amount, the humidity, or both; thus, it is unclear what type of “the comparison” referring to. For the purpose of substantive examination, the claimed “comparison” corresponds to the comparison of the liquid water amount “and” the humidity. Please verify in the next Office Action.
Similarly, claim 14 recites: “based on the comparison” in line 17. The limitation " the comparison" is insufficient antecedent basis for this limitation in the claim. It is unclear the comparison refers to the comparison of the amount of liquid water, the humidity, both, or different value(s). For substantive examination, in the 06/22/2021 Remarks, page 10, the Applicant asserted that claim 14 recites all subject matter similar to amended independent claim 1. Thus, the claimed “comparison” corresponds to the comparison of the liquid water amount “and” the humidity in the same manner as claim 1. Please verify in the next Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger (US20150257572A1, newly cited) in view of Hansen (US 20040261632 A1, previously cited), in view of KR20150011079A, newly cited, hereinafter ‘079 (English Translation is attached and used for mapping), and further in view of Cohn (US 6323464 B1, newly cited) 
Regarding claim 1, Wurdinger discloses 
A pressure cooking device (cooking device 100, fig.2) comprising: 
a sealed cooking chamber (cooking chamber 1, fig.2) arranged to accommodate food materials within a pressurized environment (…pressure in cooking chamber 1.., par.0037), the sealed cooking chamber (cooking chamber 1, fig.2) having a seal cover (cover, see annotated fig.2) to seal an internal cooking space in the sealed cooking chamber (cooking chamber 1, fig.2) and allowing a pressure (…pressure in cooking chamber 1.., par.0037) to be built up therein; 

    PNG
    media_image1.png
    610
    601
    media_image1.png
    Greyscale

a steam supplying unit (steam generator 19, fig.2) arranged to supply steam to the sealed cooking chamber -(cooking chamber 1, fig.2); and 
a steam channel (opening 22, fig.2) arranged to interconnect the steam supplying unit (steam generator 19, fig.2) and the sealed cooking chamber (cooking chamber 1, fig.2); 
a cooling element (air inlet pipe 6, drain pipe 2, and/or vent pipe 4, fig.2) adapted to cool down the sealed cooking chamber (see fig.2 and para.0037, each of the air inlet pipe 6, drain pipe 2, and vent pipe 4 or combination thereof would reduce the temperature and exhaust extra heat and drain as a product of cooling),  
the cooling element (air inlet pipe 6, drain pipe 2, and/or vent pipe 4) being arranged to cool down steam to cause condensation thereof (see fig.2 and para.0037, the air inlet pipe 6, drain pipe 2, and/or vent pipe 4, being arranged to cool down steam to cause condensation thereof), 
Notes: In the 07/03/2019 Remarks, the Applicant asserted the term “cooling element” could be considered as any device(s) that effect heat removal.


a controller (controller, see para.0038) adapted to control a cooking process (see para.0038), 

Wurdinger does not explicitly disclose
a water level sensor adapted to measure a liquid water amount; 
a hygrometer adapted to measure a humidity; and 
a controller adapted to control a cooking process, including: heating or cooling the sealed cooking, based on water droplets in a cooking space, or accumulated liquid water on a bottom of the sealed cooking chamber, or both; and controlling a pressure, the liquid water amount and the humidity by opening or closing a valve, 
wherein the controller is configured to compare target sensing values with sensing results, of the liquid water amount and/or the humidity, and based on the comparison, is configured to modify control orders to the heater and the cooling element.
However, Hansen discloses a pressure cooking device (combination steam and convection oven provides improved venting and humidity control, see para.0008. See oven 10 in fig. 1) comprising: 
a hygrometer (“humidity sensor 83, such as an electronic hygrometer”, see para.0035) adapted to measure a humidity (see para.0083); and 
a controller (ECU 70, see figs.1-3) adapted to control a cooking process (see para.0035 recites: “The ECU 70 … controlling for example heating settings, cooking modes”), including: heating or cooling the sealed cooking chamber, based on water droplets in a cooking space (see para. 0042, by supplying the cooling water to reduce the humidity in the cooking chamber, it is clear to state that the ECU70 adapted to cool the cooking chamber based on water droplets’ temperature in the cooking space 124); and controlling a pressure, the liquid water amount and the humidity by opening or closing a valve (valve 76, 78, 102, and/or pressure valve 86, see para. 0036-0038, the ECU controls liquid water amount, pressure and humidity by the valve 76, 78, 102, and/or pressure valve 86). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wurdinger’s invention to incorporate the hygrometer and the teachings of  the controller as taught by Hansen  such that the hygrometer adapted to measure a humidity and the controller adapted to control a cooking process, including: heating or cooling the sealed cooking, based on water droplets in a cooking space; and controlling a pressure, the liquid water amount and the humidity by opening or closing a valve. The added hygrometer allows to monitor the humidity inside the cooking chamber. In addition, the modified controller allows to control humidity in the cooking chamber by selectively opening and closing valve(s) during the steam process (see para.0012 and 0036 of Hansen).
In addition, ‘079 discloses a trolley structure of an oven, having:
a water level sensor (water level detecting sensor 200) adapted to measure liquid water amount (see page 4, lines 1-2: “The current water level of the water jacket 150 is detected through the water level detecting sensor 200);
the controller (controller 210, see page 4, lines 1-8) is configured to compare target sensing values with sensing results of the liquid water amount (see page 4, lines 1-2: “The current water level of the water jacket 150 is detected through the water level detecting sensor 200 and the detected water level is compared with the preset reference value to the controller 210”), and based on the comparison, is configured to modify control orders to the cooling element (water supply pipe 190, see page 4, lines 1-5: “If the output value of the comparison result is equal to or greater than the reference value (S150), the electronic valve 220 is closed according to the command of the controller 210 (S160). Closure of the electronic valve 220 prevents the water jacket 150 from overflowing by interrupting any further water supply through the water supply pipe 190”).
Furthermore, Cohn discloses a module adapted to generate a stream of hot and humid air, having:
the controller (humidity control circuit, see fig.9 and col.14, lines 17-20) is configured to compare target sensing values with sensing results of the humidity (see col.14, lines 17-34: “The set point indicated on the pot 79 is compared with the reading from the humidity sensor 123 in comparator 127”), and based on the comparison, is configured to modify control orders to the heater (see col.14, lines 17-34: “If the set point and control variable (humidity) indicate that the proof heater needs to be energized because the humidity is too low, the buffered output signal energizes an optoelectric switch 131, which then activates an electronic relay 133 to provide power to the proof heater”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Wurdinger to incorporate the water level sensor as taught by ‘079 and include the teachings as taught by the combo Cohn and ‘079 in the Wurdinger’s controller, as modified by Hansen above, such that the controller is configured to compare target sensing values with sensing results, of the liquid water amount and the humidity, and based on the comparison, is configured to modify control orders to the heater and the cooling element. By comparing the target sensing values with sensing results of the humidity, the controller could provide power to the heater when the humidity is too low (See col.14, lines 17-34 of Cohn). In addition, by adding the water level sensor and comparing target sensing values with sensing results of the liquid water amount measured by the water level sensor, the controller could control the water supply to prevent from overflowing (see page 4, lines 1-8 of ‘079).
Regarding claim 2, the modification discloses substantially all the claimed limitations as set forth.
Wurdinger does not explicitly disclose the cooling element comprises a water filler adapted to fill liquid water into the sealed cooking chamber under control of the controller based on the liquid water in the sealed cooking chamber.  
‘079 further discloses the cooling element comprises a water filler (water supply pipe 190) adapted to fill liquid water into the sealed cooking chamber (oven 10) under control of the controller (controller 210) based on the liquid water in the sealed cooking chamber (see page 4, lines 1-8).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Wurdinger to include the teachings as taught by ‘079 such that the cooling element comprises a water filler adapted to fill liquid water into the sealed cooking chamber under control of the controller based on the liquid water in the sealed cooking chamber. Doing so allows the controller could control the water supply to supply water to the cooking chamber based on the liquid water amount measured by the water level sensor.
Regarding claim 21, the modification of Wurdinger in view of ‘079 further discloses when results from the water level sensor show that a cooking status is different from a desired status, the controller selectively modifies control orders to the cooling element to return the results to the desired status ((water supply pipe 190, see page 4, lines 1-5: “If the output value of the comparison result is equal to or greater than the reference value (S150), the electronic valve 220 is closed according to the command of the controller 210 (S160). Closure of the electronic valve 220 prevents the water jacket 150 from overflowing by interrupting any further water supply through the water supply pipe 190”).  
In addition, Hansen discloses the humidity sensor as hygrometer; thus, the modification of Wurdinger in view of Hansen and Cohn further discloses when result from the hygrometer shows that a cooking status is different from a desired status, the controller selectively modifies control orders to the heater to return the results to the desired status (see col.14, lines 17-34 of Cohn).  
Thus, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings as taught by ‘079, Hansen, and Cohn into Wurdinger so that when results from the hygrometer and the water level sensor show that a cooking status is different from a desired status, the controller selectively modifies control orders to the heater and the cooling element to return the results to the desired status. The modifications allow the controller to control the water supply and the heater to produce steam as needed based on the sensed values of humidity and water level.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Hansen/ ‘079/ Cohn as applied to claim 1 above, and further in view of Cho (US 20060011607 A1) 
Regarding claim 3, Wurdinger further discloses the accumulated liquid water in the sealed cooking chamber (the accumulated liquid water comes from the steam in the cooking chamber).
Wurdinger does not explicitly disclose the steam supplying unit comprises a heating element adapted to adjust a status of the steam introduced into the sealed cooking chamber under control of the controller based on the accumulated liquid water in the sealed cooking chamber. 
 Cho discloses a heating apparatus for cooking, having:
wherein the steam supplying unit ( steam-generating device, see figs.3-4) comprises a heating element (heater 32) adapted to adjust a status of the steam introduced into the sealed cooking chamber under control of the controller based on the accumulated liquid water in the sealed cooking chamber (see para.0046: “When the level of the water in the heating tank 31 reaches a proper level, the controller supplies power to the steam-generating heater 32 so that the water in the heating tank 31 is heated by the steam-generating heater 32 and is changed to steam”, by incorporating the teachings of Cho in the modified Wurdinger  invention, the heater 20 of Wurdinger would adapt to adjust a status of the steam introduced into the sealed cooking chamber under control of the controller based on the accumulated liquid water in the sealed cooking chamber).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Wurdinger to include the teachings as taught by Cho such that the steam supplying unit comprises a heating element adapted to adjust a status of the steam introduced into the sealed cooking chamber under control of the controller based on the accumulated liquid water in the sealed cooking chamber. The modification has “improved steam-generating effects” (see abstract of Cho).
Claims 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Hansen/ ‘079/ Cohn as applied to claim 1 above, and further in view of Frock (US 20090107477 A1)
Regarding claim 4, Wurdinger does not explicitly disclose a drainage channel adapted to drain out an accumulated liquid water under control of the controller based on the accumulated liquid water in the sealed cooking chamber.  
Frock discloses a steam oven system, having:
a drainage channel (drain 24, see fig.1) adapted to drain out an accumulated liquid water (water in the heating chamber 18, see fig.1) under control of the controller (controller 58, see fig.1) based on the accumulated liquid water in the sealed cooking chamber (see para.0023-0024).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Wurdinger to include the drain channel as taught by Frock such that it is adapted to drain out an accumulated liquid water under control of the controller based on the accumulated liquid water in the sealed cooking chamber.  It allows to remove build-up in the drain (see para.0023 of Frock).
Regarding claim 7, Wurdinger does not explicitly disclose a sensor adapted to indicate the accumulated liquid water in the sealed cooking chamber.  
Frock discloses a steam oven system, having:
a sensor (water level sensor 62A-C, see fig.1) adapted to indicate the accumulated liquid water in the sealed cooking chamber (heating chamber 18, see fig.1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Wurdinger to include the sensor adapted to indicate the accumulated liquid water in the sealed cooking chamber.  Doing so allows to monitor the water level inside the heating chamber (see para.0018 of Frock).
Regarding claim 8, Wurdinger does not explicitly disclose the steam supplying unit comprises a connection to an independent steam source or a steam generation element.  
Frock discloses a steam oven system, having:
the steam supplying unit ( steam generator 12, see fig.1) comprises a connection ( fluid flow path 46, see fig.1) to an independent steam source or a steam generation element ( steam superheater 16, see fig.1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the connection to an independent steam source or a steam generation element as taught by Frock into the modified Wurdinger invention. Doing so allows to superheat the steam (see para.0011 of Frock). It provides a steam cooking system with reduced maintenance requirements, improved efficiency (see para.002 of Frock).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Hansen/ ‘079/ Cohn/ Frock as applied to claim 4 above, and further in view of Rop (US 20130105151 A1, previously cited)
Regarding claim 5, Wurdinger/Frock does not explicitly disclose a buffer space is arranged in the drainage channel.  
Rop discloses a steam supply apparatus, comprising: a buffer space (para.0013 recites: “water buffer 3b has a storage space”) is arranged in the drainage channel (drain conduit 3c, see fig.1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the water buffer as taught by Rop into the modified Wurdinger’s invention, for the purpose of allowing continued safe system operation in the cooker (see abstract of Rop).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Hansen/ ‘079/ Cohn as applied to claim 1 above, and further in view of Pearson (US 20080020089 A1, previously cited)
Regarding claim 6, the modification discloses substantially all the claimed features as set forth.
Wurdinger does not explicitly disclose a temperature in the sealed cooking chamber is set above a dew point temperature of the steam contained therein. 
Pearson discloses a process for substantially increasing the production of ethanol from corn and other such biomass feedstocks, comprising:
The mixture of steam and feedstock, which will be at a temperature of above its dew point of greater than about 230.degree. C (see para.0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature in the sealed cooking chamber of Wurdinger by setting it to any desired temperature, which is above a dew point temperature of the steam as taught by Pearson, for the purpose of measuring and controlling the quantity of steam inside the cooking chamber of a cooking device which is a critical feature of a cooking device. In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Hansen/ ‘079/ Cohn as applied to claim 1 above, and further in view of Sloot (US 2010/0196572 A1, newly cited).
Regarding claim 9, the modification discloses substantially all the claimed features as set forth.
Wurdinger does not explicitly disclose a valve arranged in the steam channel to control a supply of steam.  
Sloot discloses a device for cooking food, comprising:
a valve (valve 22, see fig.3) arranged in the steam channel (channel 19, see fig.3) to control a supply of steam (see fig.3 and para.0032).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention add the valve as taught by Sloot around the steam channel of Wurdinger to control a supply of steam. Doing so provides “the time that is needed for initiating the actual cooking process may be considerably reduced” and “a maximum reduction of the cooking time” (see para.0008 and 0015 of Sloot). 
Regarding claim 11, Wurdinger does not explicitly disclose a valve arranged to switch a supply of steam from the steam supplying unit to the sealed cooking chamber.  
Sloot discloses a device for cooking food, comprising:
a valve (valve 22, see fig.3) arranged to switch a supply of steam from the steam supplying unit (water reservoir 18 and heater 21, see fig.3) to the sealed cooking chamber (space 3, see fig.3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valve arranged to switch a supply of steam from the steam supplying unit to the sealed cooking chamber as taught by Sloot. Doing so allows to maintain a desired pressure during a cooking process (see para.0032 of Sloot).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Hansen/ ‘079/ Cohn/Sloot as applied to claim 1 above, and further in view of Yamaguchi (US 20090007798 A1, previously cited)
Regarding claim 10, Wurdinger does not explicitly disclose the steam supplying unit is arranged to pre-heat steam before cooking.  
Yamaguchi further discloses the steam supplying unit (steam generator 40, see fig.3) is arranged to pre-heat steam before cooking (see abstract).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the steam generator in Wurdinger invention to include the teaching as taught by Yamaguchi, such that the steam supplying unit is arranged to pre-heat steam before cooking.  Doing so allows the cooking time to be shortened and that secures a good finish of cooking can be realized (see para. 0011 of Yamaguchi).
Claims 14, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger (US20150257572A1, newly cited) in view of Rober (US 20150289324 A1, newly cited) and in view of KR20150011079A, newly cited, hereinafter ‘079 (English Translation is attached and used for mapping), and further in view of Cohn (US 6323464 B1, newly cited) 
Regarding claim 14, Wurdinger discloses 
A pressure cooking device (cooking device 100, fig.2) comprising: 
a sealed cooking chamber (chamber (cooking chamber 1, fig.2) arranged to accommodate food materials within a pressurized environment (…pressure in cooking chamber 1.., par.0037), the sealed cooking chamber (cooking chamber 1, fig.2) having a seal cover (cover, see annotated fig.2) to seal an internal cooking space in the sealed cooking chamber (cooking chamber 1, fig.2) and allowing a pressure (…pressure in cooking chamber 1.., par.0037) to be built up therein; 

    PNG
    media_image1.png
    610
    601
    media_image1.png
    Greyscale

a steam supplying unit (steam generator 19, fig.2) arranged to supply steam to the sealed cooking chamber (cooking chamber 1); 
a steam channel (opening 22, fig.2) arranged to interconnect the steam supplying unit (steam generator 19, fig.2) and the sealed cooking chamber (cooking chamber 1, fig.2); 
a first heater (heating element 8, see fig.2) adapted to heat the sealed cooking chamber (see fig.2 and para.0037); 
a second heater (heating element 20, see fig.2) adapted to heat water into steam in the steam supplying unit (see para.0037: “heating element 20 heats the water to produce steam”); 
a cooling element ((air inlet pipe 6, drain pipe 2, and/or vent pipe 4, fig.2) adapted to cool down the sealed cooking chamber (see fig.2 and para.0037, each of the air inlet pipe 6, drain pipe 2, and vent pipe 4 or combination thereof would reduce the temperature and exhaust extra heat and drain as a product of cooling),  
the cooling element (air inlet pipe 6, drain pipe 2, and/or vent pipe 4) being arranged to cool down steam to cause condensation thereof (see fig.2 and para.0037, the air inlet pipe 6, drain pipe 2, and/or vent pipe 4, being arranged to cool down steam to cause condensation thereof), 
Notes: In the 07/03/2019 Remarks, the Applicant asserted the term “cooling element” could be considered as any device(s) that effect heat removal.



Wurdinger does not explicitly disclose
a water level sensor disposed in the sealed cooking chamber and adapted to measure a total amount of liquid water in the sealed cooking chamber; 
a hygrometer disposed in the sealed cooking chamber and adapted to measure a humidity in the sealed cooking chamber; and 
a controller adapted to compare target levels of the amount of liquid water and the humidity in the sealed cooking chamber with measured amounts and based on the comparison, is adapted to control the first heater, the cooling element, the second heater to adjust a pressure, the total amount of liquid water, and the humidity in the sealed cooking chamber by opening or closing a valve.  
Rober discloses a microwave oven, comprising:
a hygrometer (hygrometer 61, see fig.2) disposed in the sealed cooking chamber (heating chamber 56, see fig.2) and adapted to measure a humidity in the sealed cooking chamber (see para.0030). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wurdinger’s invention to incorporate the hygrometer disposed in the sealed cooking chamber and adapted to measure a humidity in the sealed cooking chamber. The hygrometer helps to indicate the humidity in the cooking chamber (See para.0030 of Rober).
 ‘079 discloses a trolley structure of an oven, having:
a water level sensor (water level detecting sensor 200) disposed in the sealed cooking chamber (cabinet 140, see fig.4) and adapted to measure a total amount of liquid water in the sealed cooking chamber (see page 4, lines 1-2: “The current water level of the water jacket 150 is detected through the water level detecting sensor 200. By incorporating the water level sensor of ‘079 into Wurdinger’s cooking chamber, the water level sensor would dispose in Wurdinger’s sealed cooking chamber and be adapted to measure a total amount of liquid water in the sealed cooking chamber);
a controller (controller 210, see page 4, lines 1-8) adapted to compare target level of the amount of liquid water in the sealed cooking chamber with measured amount (see page 4, lines 1-2: “The current water level of the water jacket 150 is detected through the water level detecting sensor 200 and the detected water level is compared with the preset reference value to the controller 210”), and based on the comparison, is configured to control the cooling element (water supply pipe 190, see page 4, lines 1-5: “If the output value of the comparison result is equal to or greater than the reference value (S150), the electronic valve 220 is closed according to the command of the controller 210 (S160). Closure of the electronic valve 220 prevents the water jacket 150 from overflowing by interrupting any further water supply through the water supply pipe 190”) to adjust the total amount of liquid water in the sealed cooking chamber (cabinet 140) by opening or closing a valve (valve 220).  
Furthermore, Cohn discloses a module adapted to generate a stream of hot and humid air, having:
a controller (humidity control circuit, see fig.9 and col.14, lines 17-20) adapted to compare target level of the humidity in the sealed cooking chamber with measured amount (see col.14, lines 17-34: “The set point indicated on the pot 79 is compared with the reading from the humidity sensor 123 in comparator 127”), and based on the comparison, is adapted to control the first heater and the second heater ((see col.14, lines 17-34: “If the set point and control variable (humidity) indicate that the proof heater needs to be energized because the humidity is too low, the buffered output signal energizes an optoelectric switch 131, which then activates an electronic relay 133 to provide power to the proof heater”. Thus, By modifying Wurdinger’s controller to include the teachings as taught by Cohn, the modified controller would be adapted to control the first and second heaters 8 and 20 of Wurdinger) to adjust a pressure and the humidity in the sealed cooking chamber (it is clear that the pressure and humidity in the modified Wurdinger be adjusted if the heaters are controlled humidity sensor).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Wurdinger to incorporate the water level sensor as taught by ‘079 and include the teachings as taught by the combo ‘079 and Cohn in the Wurdinger’s controller, as modified by Hansen above, such that the controller adapted to compare target levels of the amount of liquid water and the humidity in the sealed cooking chamber with measured amounts and based on the comparison, is adapted to control the first heater, the cooling element, the second heater to adjust a pressure, the total amount of liquid water, and the humidity in the sealed cooking chamber by opening or closing a valve. As a result, by adding the water level sensor and comparing target sensing values with sensing results of the liquid water amount measured by the water level sensor, the controller could control the water supply to prevent from overflowing (see page 4, lines 1-8 of ‘079). In addition,  by comparing the target sensing values with sensing results of the humidity, the controller could provide power to the heater when the humidity is too low (See col.14, lines 17-34 of Cohn).
Regarding claim 17, the modification of Wurdinger in view of ‘079 and Cohn further discloses based on the comparison of the target levels of the total amount of liquid water and the humidity in the sealed cooking chamber with measured total amount of liquid water and the humidity in the sealed cooking chamber (see page 4, lines 1-5 of ‘079 and col.14, lines 17-34 of Cohn), the controller is adapted to alter an output of one or more of the first heater, the cooling element, the second heater, and a third heater (see page 4, lines 1-5 of ‘079 or col.14, lines 17-34 of Cohn) to adjust heating or cooling power, or characteristics of the supplied steam, or both (see page 4, lines 1-5 of ‘079 or col.14, lines 17-34 of Cohn).  
Regarding claim 22, the modification of Wurdinger in view of ‘079 further discloses when results from the water level sensor show that a cooking status is different from a desired status, the controller selectively modifies control orders to the cooling element to return the results to the desired status ((water supply pipe 190, see page 4, lines 1-5: “If the output value of the comparison result is equal to or greater than the reference value (S150), the electronic valve 220 is closed according to the command of the controller 210 (S160). Closure of the electronic valve 220 prevents the water jacket 150 from overflowing by interrupting any further water supply through the water supply pipe 190”).  
In addition, Rober discloses the humidity sensor as hygrometer; thus, the modification of Wurdinger in view of Rober and Cohn further discloses when result from the hygrometer shows that a cooking status is different from a desired status, the controller selectively modifies control orders to the first and second heaters to return the results to the desired status (see col.14, lines 17-34 of Cohn).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings as taught by ‘079, Robert, and Cohn into Wurdinger so that when results from the hygrometer and the water level sensor show that a cooking status is different from a desired status, the controller is adapted to selectively modify control of the first heater, the cooling element and the second heater to return the results to the desired status.   The modifications allow the controller to control the water supply and the heaters to produce steam as needed based on the sensed values of humidity and water level.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Rober/ ‘079/ Cohn as applied to claim 14 above and further in view of Sloot (US 2010/0196572 A1, newly cited).
Regarding claim 15, Wurdinger does not explicitly disclose a third heater (heater 21, see fig.3) disposed around the steam channel (see steam channel in annotated fig.3), wherein the controller (microcontroller 23, see fig.3) is adapted to control the third heater (heater 21) to adjust a temperature and a pressure of the steam in the steam channel (See para.0033).  

    PNG
    media_image2.png
    496
    652
    media_image2.png
    Greyscale

Annotated fig.3 of Sloot
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hansen to add the flow flow-through heater 21 around the steam channel of Wurdinger so that the controller is adapted to control the third heater to adjust a temperature and a pressure of the steam in the steam channel.  Doing so provides “the time that is needed for initiating the actual cooking process may be considerably reduced” and “a maximum reduction of the cooking time” (see para.0008 and 0015 of Sloot). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Rober/ ‘079/ Cohn as applied to claim 14 above and further in view of Hack (US20160007644A1, previously cited)
Regarding claim 18, the modification discloses substantially all the claimed features as set forth.
Wurdinger does not explicitly disclose the alteration of an output by the controller is effected based on a cooking process pre-cooking input.  
Hack discloses an automatic pressure canning appliance, comprising:
the alteration of an output by the controller (control module, see para.0007) is effected based on a cooking process pre- cooking input (para.0007 recites: “in response to a user pre-heat input via the control panel, the control module is configured to energize the heater”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings as taught by Hack into the modified Wurdinger invention such that the alteration of an output by the controller is effected based on a cooking process pre-cooking input. Doing so allows control the cooking process based on the user pre-heat input (see para.0007 of Hack).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Rober/ ‘079/ Cohn as applied to claim 14 above and further in view of Sakane (US 20130036918 A1, previously cited)
Regarding claim 19, the modification discloses substantially all the claimed features as set forth.
Wurdinger does not explicitly disclose the steam is saturated steam, or super-heated steam, or both.  
Sakane discloses an oven-type cooking device, comprising:
the steam is saturated steam, or super-heated steam, or both (see para.0063: “Superheated-steam cooking, steam cooking with saturated steam … can each be performed in combination with microwave cooking.”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Wurdinger to include the steam is saturated steam, or super-heated steam, or both.  Doing so allows to cook foods effectively with different kinds of steam.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurdinger in view of Rober/ ‘079/ Cohn as applied to claim 14 above and further in view of Frock (US 20090107477 A1)
Regarding claim 20, Wurdinger does not explicitly disclose the steam supplying unit comprises a connection to an independent steam source or a steam generation element.  
Frock discloses a steam oven system, having:
the steam supplying unit ( steam generator 12, see fig.1) comprises a connection ( fluid flow path 46, see fig.1) to an independent steam source or a steam generation element ( steam superheater 16, see fig.1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a connection to an independent steam source or a steam generation element as taught by Frock into the modified Wurdinger invention. Doing so allows to superheat the steam (see para.0011 of Frock). It provides a steam cooking system with reduced maintenance requirements, improved efficiency (see para.002 of Frock).
Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Independent claim 1
Applicant’s arguments, see Remarks, filed 06/22/2021, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive in light of amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made; and the combination of new references ‘079 and Cohn discloses the newly amended limitation(s): “the controller is configured to compare target sensing values with sensing results, of the liquid water amount and/or the humidity, and based on the comparison, is configured to modify control orders to the heater and the cooling element" as recited in claim 1. 
The rejections to claim 1 are respectfully sustained by the Examiner.
Dependent claims 2-4, 7, and 9
Dependent claims 2-4, 7, and 9 are rejected by the virtue of their dependency from claim 1.
Dependent claim 5
Dependent claim 5 is rejected by the virtue of their dependency from claim 1.
Dependent claim 6
Dependent claim 6 is rejected by the virtue of their dependency from claim 1.
Dependent claims 8 and 10
Dependent claims 8 and 10 are rejected by the virtue of their dependency from claim 1.
Dependent claim 11
Dependent claim 11 is rejected by the virtue of their dependency from claim 1.
Dependent claim 21
Dependent claim 21 is rejected by the virtue of their dependency from claim 1.
Independent claim 14
Applicant’s arguments with respect to the rejection(s) of claim(s) 14 under 103 rejections have been fully considered and are persuasive in light of amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made; and the combination of new references ‘079 and Cohn discloses the newly amended limitation(s): “a controller adapted to compare target levels of the amount of liquid water and the humidity in the sealed cooking chamber with measured amounts and based on the comparison, is adapted to control the cooling element " and “heater” as recited in claim 14. 
The rejections to claim 14 are respectfully sustained by the Examiner.
Dependent claims 15 and 17
Dependent claims 15 and 17 are rejected by the virtue of their dependency from claim 14.
Dependent claim 18
Dependent claim 18 is rejected by the virtue of their dependency from claim 14.
Dependent claim 19
Dependent claim 18 is rejected by the virtue of their dependency from claim 14.
Dependent claim 20
Dependent claim 20 is rejected by the virtue of their dependency from claim 14.
Dependent claim 22
Dependent claim 22 is rejected by the virtue of their dependency from claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5694835A discloses food cooking oven, comprising:
control means 23 automatically adjusting the humidity inside the cooking cavity of the oven to the pre-set value by constantly processing and comparing said pre-set value with the value being detected by the measurement arrangement 3. Then, with any of a number of well-known state-of-art techniques, the processor controls the operation of the boiler 4, the water inlet valve 9 and the venting shutter 7 accordingly, so as to automatically attain and maintain said pre-set value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761